Title: To James Madison from William C. C. Claiborne, 1 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


1 October 1804, New Orleans. “Mr. Darbigney will deliver to you, a little Box containing a Model of a Cotton Machine, upon a new and improved Plan, and for which Mr. Obadiah Crawford a Citizen of the Mississippi Territory, solicits a Patent as the Inventor.
“If Mr. Crawford’s invention should be deemed worthy of the encouragement he asks, I will esteem it a favor, if you would enclose the Patent to me; Mr. Darbigney will pay the expence attending the Patent.
“I am not personally acquainted with Mr. Crawford, but he is represented to me as a young Man of great Mechanical Genius, and an industrious, worthy Member of Society.”
